DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 11/22/21 was filed after the mailing date of the Non-Final Office action on 09/21/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.         Applicant's amendment filed on 12/15/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 12/15/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kevin Tamm on 12/29/21.
           The application has been amended as follows: 
        (i)       Please cancel claims 15-34.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are are Peng (US 10435989), Brendel (P. Brendel et al, Development of a gold amalgam voltammetric microelectrode for the determination of dissolved Fe, Mn, O2, and S (-II) in porewaters of Marine and freshwater sediments, Environ. Sci. Technol., 1995, 29, 751-561), and Xu (CN 1731166).
           Peng does not disclose claim 1 amended feature “the step of detecting comprises the use of a solid state Au-amalgam electrode comprising activated carbon particle.”
           Brendel discloses solid-state glass gold amalgam electrode for detection of sulfide scale (abstract, page 753, para 4) but does not disclose the electrode comprising activated carbon particle.  
           Xu discloses glass gold amalgam electrode for detection of sulfide scale (abstract) but does not disclose the electrode comprising activated carbon particle.  
        The closest prior arts do not suggest or disclose the claimed method for prevention and reduction of iron sulfide scale formation.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766